DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “L5 and L6 each independently represent a monovalent organic group, and at least L5 of L5 and L6 represents a polymerizable group” which gives L5 two definitions, thus making it unclear. Claim 1 also recites “branched alkylene group having 1 to 12 carbon atoms”, however, this group must contain at least 2 carbon atoms. Claim 1 further recites “X represents a hydrogen atom”, however, a hydrogen atom cannot have a double bond to any other atom as depicted in formula (Ar-2).
Claims 2-20 are rejected because they depend from rejected based claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (WO2016125839) in view of Katoh et al. (U.S. 2016/0318845). U.S. 2017/0329063 is being used as the English translation of ‘839.
Sakai et al. teaches an optical film having at least an optically anisotropic layer, and the optically anisotropic layer contains a smectic liquid crystal compound not including a fluorine atom and a compound partially having a cyclohexane ring in which the hydrogen atom is substituted with a linear alkyl group, a polarizing plate and an image display device [abstract] (claims 7, 9-12, 15, and 17-20) wherein a specific example of the liquid crystal compound is the following formula L-1:

    PNG
    media_image1.png
    126
    594
    media_image1.png
    Greyscale
[0046] which is equivalent to Formula (I) of instant claim 1 when L1 and L2 are claims 8 and 16). The compound partially having a cyclohexane ring in which the hydrogen atom is substituted with a linear alkyl group of Sakai et al. is structurally similar to Formula (II) of the instant claims except that it does not have a –C(=O)- bond directly attached to the terminal facing cyclohexane.
	However, Katoh et al. teaches a polymerizable compound of Formula (I) [0010]:

    PNG
    media_image2.png
    108
    351
    media_image2.png
    Greyscale
[0010] wherein m is 2, R1 is –Z-Sp-Q when Z is –COO-, Sp is a straight-chain or branched alkylene group with 1 to 12 carbon atoms, or a linking group which is obtained by substituting any one or more of -CH2- with -O-, -S-, -NH-, -N(Q)-, or -CO- in a straight-chain or branched alkylene group with 1 to 12 carbon atoms, and Q is a polymerizable group, l is 1, L1 is a single bond, L2 is –COO-, A is a (m+n) valent cyclic group, n is 1, Z is –COO-, Sp is a straight-chain or branched alkylene group with 1 to 12 carbon atoms, or a linking group which is obtained by substituting any one or more of -CH2- with -O-, -S-, -NH-, -N(Q)-, or -CO- in a straight-chain or branched alkylene group with 1 to 12 carbon atoms, and Q is a claims 1-3 and 13, specifically formula (IIa) of instant claims 4, 5, and 14 when L5 and L6 are polymerizable groups, Sp5 and Sp6 are linear or branched alkylene groups with 1 to 12 carbon atoms, or a linking group which is obtained by substituting any one or more of -CH2- with -O-, -S-, -NH-, -N(Q)-, or -CO- in a straight-chain or branched alkylene group with 1 to 12 carbon atoms where Q is a substituent, D9 and D12 are –O-, Cy1, Cy2, Cy3, and Cy4 are 1,4-cyclohexylene, D7 and D11 are –O-, and A5 is represented by Formula (A5-1) when r21 is 1 and R21 is a substituent. Katoh et al. also teaches the compound of the present invention has a low birefringence [0007] in addition, since the absorption in a visible light region is extremely small regardless of the type of a substituent group of an aromatic ring or a linking group, the polymerizable compound which is indicated by Formula (I) satisfies a plurality of characteristics such as being colorless and transparent, having a wide liquid crystalline phase range, being easily dissolved in a solvent, or being easily polymerizable. By being derived therefrom, a cured film which is produced using a polymerizable composition which includes the polymerizable compound which is indicated by Formula (I) may satisfy a plurality of characteristics such as exhibiting sufficient hardness, being colorless and transparent, and having favorable weather resistance and heat resistance. Accordingly, it is possible to use the cured film which is formed using the polymerizable composition described above for various uses, for example, such as a retardation plate which is a constituent component of an optical element, a polarizer element, a selective reflection film, a color filter, an anti-reflection film, a view angle compensation film, a holographic, an alignment film, and the like [0083]. Therefore, it 
	Claims 7 and 15 recite “obtained by polymerizing” which is considered to be product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The Examiner suggests amending claims 7 and 15 to instead recite “comprising”.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (WO2016125839) in view of Katoh et al. (U.S. 2016/0318845) as applied to claim 1 above, and further in view of Uehira et al. (U.S. 2010/0045901).
With regard to claim 6, Sakai in view of Katoh teach the above optical film and polymerizable compounds but do not teach a compound of formula (I) when A1 and A2 are cycloalkane rings having 6 or more carbon atoms.
However, Uehira et al. teaches a polymerizable compound with reverse wavelength dispersion [0001] such as the following compound:

    PNG
    media_image3.png
    146
    570
    media_image3.png
    Greyscale
[page 18] which is equivalent to formula (I) of instant claims 1 and 6 when L1 and L2 are polymerizable groups, SP1 and SP2 are linear alkylene groups having 3 carbon atoms, A1 and A2 are cycloalkane groups having 6 carbon atoms, D3 and D4 are single bonds, G1 and G2 are divalent alicyclic hydrocarbon groups having 6 carbon atoms, D1 and D2 are –CO-O-, and Ar is represented by Formula (Ar-3) when A3 and A4 are –S-, D5 is a single bond, SP3 is a single bond, L3 is a monovalent organic group, D6 is –CO-O-, SP4 is a linear alkylene group having 2 carbon atoms, and L4 is a polymerizable group. Uehira et al. also teaches application of the liquid crystal compound provides a more favorable range of wavelength dispersion satisfying mathematical formula (6): 0.60<Δn(450nm)/Δn(550nm)<0.95 [0092]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Sakai et al. to include the polymerizable liquid crystal compound of Uehira et al. in order to provide a more favorable, i.e. lower, range of wavelength dispersion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722